                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                                   Filed Under Seal
UNITED STATES OF AMERICA                                CRIMINAL NO.

v                                                       DATE FILED:

TODD H. LAHR                                            VIOLATIONS:
                                                        18 U.S.C. S 371 (conspiracy to commit
                                                        securities fraud and wire fraud - I
                                                        count)
                                                        ls U.S.C. $$ 78j(b) & 78ff and 17
                                                        C.F.R. $ 240.10b-5 (securities fraud   -   2
                                                        counts)
                                                        18 U.S.C. $ 1343 (wire fraud - 4
                                                        counts)
                                                        18 U.S.C. $ 2 (aiding and abetting)
                                                        Notice of forfeiture



                               SUPERSEDING INDICTMENT

                                     COUNT ONE
        (Conspiracv to Commit Securities Fraud and Wire Fraud         - 18 U.S.C. Q 371)
THE GRAND JURY CHARGES THAT:

                        The Defeudant. Relevant Indiv

       At all times material to this Superseding Indictment:

              1.       Defendant TODD      H. LAHR ("LAHR") was a lawyer            licensed in

Pennsylvania with an office in Allentown, Pennsylvania.

              2.       THL Holdings, LLC ("THL Holdings") was a Nevada limited liability

company. Defendant TODD H. LAHR formed THL Holdings in or about January 2012 and was

its managing member.

              3.       Ferran Global Holdings, Inc. ("Ferran") was incorporated in the State       of

Nevada in or about January 2015. Defendant TODD H. LAHR was the president and director             of
Ferran. Person #1 was the Chief Executive Offrcer ("CEO"), chairman of the board, and treasurer

of Ferran.

              4.      Bancorp Intemational Group ("BCIT") was a Nevada corporation whose

securities were traded on the OTC Link (formerly referred to as the "Pink Sheets"). Person #1 was

the CEO and director of BCIT.

               5.     Cefeida, S.A. was a company incorporated in Panama in or about 2006.

Person #1 was a director   of Cefeida, S.A. and exercised control over it. Cefeida SA PTY LTD

was a company registered in Australia in or about 2009. Person #1 was a director of Cefeida SA

PTY LTD and exercised control over it. Cefeida, S.A. and Cefeida SA PTY LTD (collectively,

"Cefeida") had no known legitimate business purpose.

                                          The Conspiracy

              6.      From at least in or about January 2012, through at least in or about July

2019, in the Eastem District of Pennsylvania and elsewhere, defendant

                                        TODD H. LAHR

and Person #1, together and with others known and unknown to the Grand Jury, conspired to

commit offenses against the United States, namely:

                      (a) securities fraud, that is, unlawfully, willfully, knowingly, directly and

                           indirectly, by use of the means and instrumentalities of interstate

                           commerce and the mails, to use and to employ manipulative and

                           deceptive devices and contrivances by: (i) employing devices,

                           schemes, and artifices to defraud;   (ii) making untrue statements of

                           material facts and omitting to state material facts necessary in order to

                           make the statements made, in light of the circumstances under which



                                                 2
                           they were made, not misleading; and (iii) engaging in acts, practices,

                           and courses of business which operated and would operate as a fraud

                           and deceit upon any person, in connection with the purchase and sale

                           of a security, in violation of Title 15, United States Code, Sections

                           78j(b) and 78ff, and Title 17, Code of Federal Regulations, Section

                           240.10b-5; and

                        (b) wire fraud, that is, knowingly and with the intent to defraud, to devise,

                           and to intend to devise, a scheme and artifice to defraud, and to obtain

                           money and property by means         of materially false and fraudulent
                           pretenses, representations, and promises, and to transmit and    to   cause

                           certain wire communications to be transmitted in interstate and foreign

                           corlmerce, for the purpose of executing the scheme and artifice, in

                           violation of Title 18, United States Code, Section 1343.

                                    Purposes of the Conspiracy

                7.     The purposes of the conspiracy were to (a) enrich defendant TODD H.

LAHR and his co-conspirators through the fraudulent sale of shares of Ferran and THL Holdings,

as   well as promissory notes related to THL Holdings, to victim-investors located in the United

States, including in the Eastem District of Pennsylvania and elsewhere; (b) conceal from victim-

investors the true financial condition of THL Holdings, Ferran, and the entities defendant LAHR

and his co-conspirators owned and/or controlled; and (c) conceal from victim-investors the manner

in which defendant LAHR and his co-conspirators were using investor proceeds.




                                                  a
                                                  J
                                        Manner and Means

                It was part of the scheme that:

               8.      In or   about January 2072, defendant TODD        H. LAHR formed THL
Holdings as a holding company to raise and invest money for purported business dealings with

Person   #1. Thereafter, defendant LAHR solicited investments into THL Holdings from his law

clients and others. Defendant LAHR represented to the victim-investors that he and Person #1

would use their funds to pursue various business opportunities, including mining operations in

Papua New Guinea through Person #1's company, Cefeida, and obtaining shares              of BCIT.

Defendant LAHR falsely represented to the victim-investors that 100% of their investment dollars

would be used for investment purposes. Defendant LAHR encouraged some victim-investors to

invest by giving them promissory notes that purported to pay l\Yo awrual interest, while giving

others membership certificates in THL Holdings and./or common shares of entities with which

defendant LAHR was affiliated. Defendant LAHR raised a total of approximately 52,647,990 in

THL Holdings from at least 20 different victim-investors.

               9.     From in or about February 2012 t}rotgh at least in or about November

2018, defendant TODD H. LAHR made payments via wires and mails to victim-investors who

were THL Holdings noteholders in order to give the victim-investors the false impression that their

funds were being invested and generating legitimate business returns. These payments were the

approximate equivalent of l\Yo per year on the amounts invested. Defendant LAHR made these

payments to victim-investors in THL Holdings using funds fraudulently solicited from other

victim-investors. Person #1 facilitated certain payments to THL Holdings noteholders knowing

that the payments came from funds solicited from other victim-investors.




                                                  4
               10.     In or about January 2015, defendant TODD H. LAHR and Person #1 formed

Ferran and began soliciting investments into Ferran to continue the scheme. Defendant LAHR

and Person #1 raised approximately $140,000 from four investors who had been law clients         of

LAHR. Defendant LAHR falsely           represented to the investors that he and Person #1 would use

their funds to pursue various business opportunities, including mining operations in Papua New

Guinea, as well as residential property leases in Barcelona, Spain, and London, England.

               11. In or about April           2015, defendant TODD       H. LAHR     entered into

subscription agreements with each of the four investors of Ferran for them to invest funds in

exchange for securities of Ferran.

               12.     Beginning in or about January 2012, defendant TODD H. LAHR made

payments   to himself and others for personal          expenses   from accounts he controlled by
misappropriating investor funds that had been deposited. Defendant LAHR transferred

approximately 5273,091 in investor funds from the THL Holdings bank accounts to his own

personal accounts and via cash withdrawals. Among other things, defendant LAHR used investor

funds to pay for personal debts on his home mortgage, his child's school tuition, utilities, and a

personal debt of$65.1 13.66.

               13.    Beginning in or about January 2012, defendant TODD H. LAHR made

payments to Person #1 from accounts he controlled using deposited investor funds.

               14.    Beginning in or about February 2012, defendant TODD H. LAHR made

payments to entities and corporations that he and Person #1 controlled from accounts he controlled

using deposited investor funds.

               15.    From in or about May 2015 through in or about February 2016, defendant

TODD H. LAHR and Person           #l   paid THL Holdings noteholders using funds that had been



                                                   5
solicited from investors in Ferran without the knowledge of investors in either THL Holdings or

Ferran.

               16.      In or about December 2016, defendant TODD H. LAHR and Person #l paid

approximately $50,000 to an investor of Ferran from monies solicited from investors of THL

Holdings.

               17.      From in or about January 2012through in or about July 2019, defendant

TODD H. LAHR and Person #1 falsely represented to victim-investors the value of their

investments in Ferran and THL Holdings and the likelihood of returns on their investment. In

addition, defendant LAHR and Person #1 concealed material facts from victim-investors of THL

Holdings and Ferran, including that LAHR and Person #1 would receive financial benefits from

the investment, that they would divert victim-investor monies for their personal benefit, and that

they would divert victim-investor monies to pay monies owed to other victim-investors in the

scheme.

               18.      For purposes of executing the scheme, defendant TODD H. LAHR used,

and caused to be used, a number     of interstate wires, signals, and writings, including   money

transfers and emails.




                                                6
                                              Overt Acts

               In furtherance of the conspiracy and to accomplish its objects, defendant TODD H.

LAHR, Person #1, and others known and unknown to the Grand Jury committed the following

overt acts, among others, in the Eastern District of Pennsylvania and elsewhere:

               l.     On or about April 17, 2015, defendant TODD H. LAHR sent a wire

transmission of $3,700, which constituted victim funds, to Person #1 in Sydney, Australia.

               2.     On or about May         l,      2015, defendant TODD   H. LAHR sent a    wire

transmission of $40,000, which constituted victim funds, to Person #1 in Sydney, Australia.

               3.     On or about May 29, 2015, defendant TODD H. LAHR sent an email

transmission to Person #1 regarding Ferran and THL Holdings.

               4.     On or about July       21   ,   2075, defendant TODD H. LAHR sent a wire

transmission of $20,000.00, which constituted victim funds, to Person    #l in Sydney, Australia.
               5.     On or about July 28, 2015, defendant TODD H. LAHR sent a payment for

$833.33, which constituted victim funds, to an investor of THL Holdings.

               6.     On or about July 28, 2015, defendant TODD H. LAHR sent a payment for

$416.66, which constituted victim funds, to an investor of THL Holdings.

              All in violation of Title   18, United States Code, Section 371.




                                                       7
                                  COUNTS TWO AND THREE
                                        & 78ff and 17 C.F.R. 240.10b-5 and          I   U.S.

THE GRAND JURY FURTHER CHARGES THAT:

                1.      Paragraphs   1-5 and 8-18 and the Overt Acts of Count One of            this

Superseding Indictment are realleged and incorporated by reference as though        fully set forth

herein.

                2.      Starting and continuing from the on or about dates described below, in the

Eastem District of Pennsylvania and elsewhere, defendant

                                          IODD H. LAHR

did unlawfully, willfully, and knowingly, directly and indirectly, and by aiding and abetting, by

use of the means and instrumentalities of interstate commerce and the mails,    in connection with

the purchase and sale of securities, use and employ manipulative and deceptive devices and

contrivances in violation of Title 17, Code of Federal Regulations, Section 240.10lc-5, by: (a)

employing devices, schemes and artifices to defraud; (b) making untrue statements of material

facts and omitting to state material facts necessary in order to make the statements made, in light

of the circumstances under which they were made, not misleading; and (c) engaging in           acts,

practices, and courses of business which operated and would operate as a fraud and deceit upon

any person, in connection with the purchase and sale of the securities described below, each class

of securities constituting a separate count:

 COUNT            APPROXIMATE DATE             DESCRIPTION

 TWO              January 2012 to at least     Membership certificates and promissory notes in
                  Julv 2019                    THL Holdings, LLC
 THREE            January 2015 to at least     Subscription agreements for Ferran Global
                  Julv 2019                    Holdings,Inc.




                                                 8
              All in violation of Title   15, United States Code, Sections 78j(b) and 78ff, and   Title

17, Code of Federal Regulations, Section 240.10b-5, and     Title   18, United States Code, Section 2.




                                                  9
                             COUNTS FOUR THROUGH SEVEN
                               (Wire Fraud - 18 U.S.C. Q 1343)

THE GRAND JURY FURTHER CHARGES THAT:

               1.      Paragraphs 1-5 and the Overt Acts        of Count One of this Superseding
Indictment are realleged and incorporated by reference as though fully set forth herein.

                               The Scheme and Artifice to Defraud

               2.      The United States realleges by reference Paragraph 7 of Count One of this

Superseding Indictment as a description of the purposes of the scheme.

               3.      The United States realleges by reference Paragraphs 8-18 of Count One          of

this Superseding Indictment as a description of the scheme.

               4.      From at least in or about January 20 I 2 through at least in or about   hly 2019,
defendant

                                         TODD H. LAHR

devised and intended to devise a scheme to defraud investors in THL Holdings, Inc. and Ferran

Global Holdings, Inc., and to obtain money and property by means             of false and fraudulent
pretenses, representations, and promises.

                                            Use of Wires

               5.      On or about the below dates, in the Eastern District of Pennsylvania and

elsewhere, defendant

                                         TODD H. LAHR

for the purpose of executing the scheme described above caused to be transmitted by means of

wire communication in interstate and foreign commerce the writings, signs, signals, pictures, and

sounds described below for each count, each transmission constituting a separate count:




                                                 10
COUNT   APPROXIMATE DATE                         DESCRIPTION
FOUR    April 17,2015                            Wire transmission of $3,700 that TODD H
                                                 LAHR sent from Easton, Pennsylvania, to
                                                 Person #1,in Sydney, Australia.
FIVE    May 1,2015                               Wire transmission of $40,000 that TODD H
                                                 LAHR sent from Easton, Pennsylvania, to
                                                 Person #1, in Sydney, Australia.
SIX     }ulay 29,2015                            E-mail wire transmission that TODD H.
                                                 LAHR sent from the Eastem District of
                                                 Pennsylvania to Person #1, outside of
                                                 Pennsylvania, regarding Ferran and THL
                                                 Holdings.
SEVEN   July 21,2015                             Wire transmission of $20,000 that TODD H.
                                                 LAHR sent from Easton, Pennsylvania, to
                                                 Person #1, in Sydney, Australia.

        All in violation of Title   18, United States Code, Section 1343.




                                            11
                                     NOTICE OF FORFEITURE
THE GRAND JURY FURTHER CHARGES THAT:

                l.     As a result of the violations of Title 18, United States Code, Sections 371

and 1343, and Title 15, United States Code, Sections 78j(b) and 78ff, defendant

                                           TODD H. LAHR

shall forfeit to the United States of America any property that constitutes, or is derived from,

proceeds traceable to the commission      of such offenses, including, but not limited to, the sum of

approximat ely $27 3,091    .



                2.     If   any of the property subject to forfeiture, as a result of any act or omission

ofthe defendant:

                       (a)       cannot be located upon the exercise ofdue diligence;

                       (b)       has been transferred or sold to, or deposited   with,   a   third-party;

                       (c)       has been placed beyond the jurisdiction of the Court;

                       (d)       has been substantially diminished in value; or

                       (e)       has been commingled     with other property which cannot be divided

                                 without difficulty;

it is the intent of the United   States, pursuant   to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 8530), to seek forfeiture of any other property

of the defendant up to the value of the property subject to forfeiture.




                                                    T2
              Pursuant to Title 28, United States Code, Section 2461(c) and Title 18, United

States Code, Section 981(a)(1)(C)

                                          A TRUE BILL:




                                          GRAND ruRY FOREPERSON




                                          ROBERT ZINK
                                          Chief, Fraud Section




                                                      TROUT
United States Attorney                    Trial Attorney, Fraud Section
                                          Criminal Division, U.S. Department of Justice




                                            13
